Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13G dated August 1, 2014 with respect to the Ordinary Shares, $0.0001 per share, of CHC Group Ltd., and any amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated:August 1, 2014 MAST CREDIT OPPORTUNITIES I MASTER FUND LIMITED MAST OC I MASTER FUND L.P. By: Mast OC I IA, LLC, its general partner By: /s/ David J. Steinberg By: /s/ David J. Steinberg Name: David J. Steinberg Name: David J. Steinberg Title: Authorized Signatory Title: Authorized Signatory MAST SELECT OPPORTUNITIES MASTER FUND L.P. MAST CAPITAL MANAGEMENT, LLC By: Mast Select Opportunities GP, LLC, its general partner By: /s/ David J. Steinberg By: /s/ David J. Steinberg Name: David J. Steinberg Name: David J. Steinberg Title: Authorized Signatory Title: Manager MAST ADMIRAL MASTER FUND L.P. By: Mast Admiral GP, LLC, its general partner /s/ David J. Steinberg By: /s/ David J. Steinberg DAVID J. STEINBERG Name: David J. Steinberg Title: Authorized Signatory
